DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendment of claims 14 and 26 are acknowledged.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2014/0285306) in view of Okuda et al. (US 2012/0244473) in view of Ono et al. (JP 2014-48646) in view of Choi et al. (US 2014/0167897) and further in view of Idei et al. (US 2012/0250166).
	Regarding claim 14, Sasaki discloses an electronic component comprising a body (12) formed of a plurality of insulator layer (16) formed of a photosensitive insulating material (0039-0040) and external electrodes (14a and 14b) formed on the outer surface of the body (Fig. 1).

	Regarding photosensitive polymer, Okuda, in the analogous field of electronic device parts (0002), discloses a photosensitive resin composition which is insulating and light-shielding as well as having a transmittance at a wavelength of 400 to 900 nm of 3.0% or less (0008), overlapping the claimed transmittance of less than 10% at a wavelength and of 200 nm to 700 nm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the body of Sasaki to be formed of the light-shielding photosensitive resin composition of Okuda, as the composition of Okuda has insulating properties and therefore plays a role as an insulating layer and can shield against light having a wavelength in a visible range and near-infrared rage (0078).
	While Okuda teaches that other additives may be added to the photosensitive resin composition (0066), Okuda does not teach the addition of blue pigment.
	Ono, in the analogous field of electronic devices (0001), discloses a photosensitive resin layer containing blue pigment (0022).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the photosensitive resin of modified Sasaki to include a blue pigment, as taught by Ono, to adjust the color of the layer, thereby adjusting the light transmittance (0017).
Regarding the cover, Choi discloses an inductor including a coil support layer and cover parts (11 and 12) including epoxy resin (0041; thermosetting resin) covering one or more surfaces of the support layers. 
	A person or ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the component of Sasaki to include cover layers, as taught by Choi, to protect the layers of the electronic component (0072).
	Given Choi teaches the cover layer formed over the body, in the structure of Sasaki in view of Choi, the cover and electrode formed on the body will define a contour of the component and the electrode will be separated from the cover by the body.
	Choi does not disclose the cover resin having the tinting strength of transmittance as claimed or including a white pigment.
	Regarding the light-shielding thermosetting polymer, Idei, in the analogous field of electronic device parts (0002), discloses a light-shielding curable composition (0050) including an epoxy (0117) and which is cured with heat (0133), therefore, viewed as a thermosetting polymer as claimed, the composition having a transmittance at wavelength of 400 to 800 nm of 1% or less. The resin composition further including inorganic pigment comprising white pigment (0053).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cover layers of modified Sasaki to be formed of the light-shielding thermosetting curable composition of Idei, as the composition of Idei has high light-shielding property and excellent developing property and pattern edge formability (0039).
Regarding the tinting strength, modified Sasaki does not disclose the L*, a*, and b* color space values (CIE colorimetric system) of the photosensitive resin or thermosetting resin however, is has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed color space values, are viewed as an aesthetic deign choice as they pertain to a color choice which affects the appearance of the product (see specification 0099) and does not result in a mechanical function. Thus, the design choice of "L*, a*, and b* values” would be an obvious choice for one of ordinary skill in the art to make (MPEP 2144.04 (I)).
	Regarding claims 15 and 16, as discussed above, modified Sasaki does not disclose the L*, a*, and b* color space values (CIE colorimetric system) of the photosensitive resin or thermosetting resin however, is has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed color space values, are viewed as an aesthetic deign choice as they pertain to a color choice which affects the appearance of the product (see specification 0099) and does not result in a mechanical function. Thus, the design choice of "L*, a*, and b* values” would be an obvious choice for one of ordinary skill in the art to make (MPEP 2144.04 (I)).
	Regarding claim 17, modified Sasaki does not disclose a transmittance difference between the body and cover of greater than or equal to 6% and less than 10%, however, applicant’s specification teaches that having a difference greater than or 
	Regarding claim 19, Choi discloses the electronic component is an inductor (0006).
	Regarding claim 25, Ono does not disclose blue pigment added in an amount of less than or equal to 2 parts by weight based on a total weight of the body. However, as Ono teaches that the blue pigment is added as a color adjustment, the amount of blue pigment would be a result effective variable. A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
	Regarding claim 26, Idei teaches the pigment being added in an amount of 5% by mass to 70% by mass with respect to the total solid content (0063), overlapping the amount of less than or equal to 10 parts by weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Response to Arguments
Applicant’s amendments filed 07/07/2021 have been entered. Accordingly, the 35 U.S.C. 112(a) rejection of claim 26 is withdrawn.

Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781